Order issued September        2C , 2012




                                                 In The
                                   Truth of Apptats
                            ITiftIjBistrirt uf IJixas at Dallas
                                         No. 05-12-00453-CV


                                  PRISCILLA BOUIE, Appellant

                                                   V.

                             KIRKLAND'S STORES, INC., Appellee


                                              ORDER

        Before the Court is appellee's August 28, 2012 motion to dismiss appeal for want of

prosecution and appellant's September 6, 2012 response. We DENY appellee's motion.

        Our records reflect appellant has paid the appellate filing fee. Our records further reflect the

reporter's record has been filed, but the clerk's record has not due to non-payment. Accordingly,

we ORDER appellant to pay, or make arrangements to pay, for the clerk's record within twenty (20)

days of the date of this order. We caution appellant that failure to pay for the clerk's record will

result in dismissal of this appeal without further warning. See TEX. R. APP. P. 37.3(b), 42.3 (b),(c).




                                                        ELIZXBE H LANG-MIERS
                                                        JUSTICE,/